Citation Nr: 0515687	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-05 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for chronic boils of the 
buttocks.

Entitlement to service connection for squamous cell carcinoma 
of the anal verge.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from October 1976 to October 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In April 2005, the appellant testified at a 
video conference held before the undersigned.  A transcript 
of that hearing is of record.  


REMAND

The appellant contends that he suffered for many years with 
chronic and recurrent boils of the buttocks which eventually 
resulted in anal cancer, first diagnosed in February 1994.  
He also contends that the boils have recurred since his 1994 
cancer surgery, and he testified that he visited the VA 
Clinic in Columbus, Ohio, in January 2004 specifically to 
establish the recurrence of his boils.  The current record 
does not reflect any VA outpatient medical records dating 
from after March 2003, and the record of the appellant's VA 
outpatient visit in January 2004 must be obtained in order to 
properly review this appeal.  

In addition, the Board believes that an official VA 
examination and medical opinion concerning the merits of this 
claims would be most helpful to the Board in its review of 
this appeal.  

Accordingly, this appeal is REMANDED to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.) for the 
following actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  In any event, 
the AMC or the RO should obtain and 
incorporate into the record copies of all 
relevant VA outpatient treatment records 
dating from after March 2003, 
specifically including the record of the 
appellant's visit in January 2004 to the 
VA Clinic in Columbus, Ohio, for 
treatment of a recurrent boil on his 
buttock.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  Next, the AMC or the RO should 
arrange for the veteran to be scheduled 
for an examination by a physician with 
appropriate expertise.  The claims file 
must be provided to the examiner for 
review in connection with this 
examination, and the report of this 
examination must state that the claims 
file has been reviewed.  After 
interviewing and examining the appellant 
and reviewing the claims file, the 
examining physician should determine 
whether the appellant has a chronic 
disability manifested by recurrent boils 
on the buttocks; and, if so, the 
physician should provide an opinion as to 
whether there is a 50 percent or better 
probability that this current disability 
is etiologically related to the carbuncle 
treated in service in July 1980.  The 
physician should also provide an opinion 
as to whether there is a 50 percent or 
better probability that the squamous cell 
carcinoma of the anal verge initially 
diagnosed in February 1994 is 
etiologically related to service or to 
any chronic disability manifested by 
recurrent boils of the buttocks.  The 
rationale for all opinions expressed 
should also be provided.  

5.  The AMC or the RO should also 
undertake any other development it 
determines to be warranted.

6.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claims on a de 
novo basis.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




